David Newbern, Judge, dissenting. I believe the trial court’s abuse of discretion in denying the appellant a continuance for the purpose of attempting to obtain additional medical evidence from New York was patent. I can, in no meaningful way, distinguish this case from Westbrook v. State, 265 Ark. 756, 580 S.W. 2d 702 (1979), and the majority opinion certainly does not do so. In Westbrook, the accused sought medical notes which Arkansas hospital diagnoses were based upon. The supreme court held refusal to grant a continuance to permit the defendant to obtain them was error. I do not know what the trial judge meant by “added evidence.” If he meant “cumulative evidence,” I think he was wrong. A discharge summary showing a ‘ ‘schizophrenic episode’ ’ is hardly the kind of powerful evidence the detailed medical notes leading to that diagnosis might have been. The appellant needed that evidence because it, unlike the local reports, was indicative of his condition prior to the alleged offense. It apparently would have been as diametrically opposed as possible to the reports of the Arkansas agencies with respect to the probable condition of the appellant at the time the offense was committed. Thus, I cannot agree that it would in any way have been cumulative. For the very reason that it would have been “added evidence,” I believe it was necessary to grant the continuance. Nor does it matter that the appellant did not know for certain he could obtain the reports he sought. Note the language of the opinion in the Westbrook case:' Due to the nature of the defense we feel it was necessary that appellant have these records, if they exist, in order to fully prepare his defense. . . ! It may be that something in these records would have enabled appellant to furnish stronger proof on his behalf. [580 S.W. 2d at 707. Emphasis supplied.] For this reason, I dissent.